            Case 1:19-cv-05577-KPF Document 5 Filed 07/08/19 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------x
 JOSEPH & KIRSCHENBAUM LLP,
                                                             CASE NO.: 19 CV 5577 (KPF)
                       Plaintiff,

         v.

 JERALD TENENBAUM and JOSH
 ROSEN,

                        Defendants.
 --------------------------------------------------------x

                                          NOTICE OF MOTION

        PLEASE TAKE NOTICE that upon the accompanying memorandum of law and annexed

materials, Plaintiff shall move the Court at such date and time as counsel may be heard to grant

Plaintiff’s motion to abstain and remand.

Dated: New York, New York
       July 8, 2019

                                                              /s/ Denise A. Schulman
                                                              D. Maimon Kirschenbaum
                                                              Denise A. Schulman
                                                              JOSEPH & KIRSCHENBAUM LLP
                                                              32 Broadway, Suite 601
                                                              New York, NY 10004
                                                              Tel: (212) 688-5640
                                                              Fax: (212) 688-2548

                                                              Attorneys for Plaintiff
